DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (10/29/21 Remarks: page 7, lines 6-12) with respect to the rejection of claims 1-10 & 18-20 under 35 USC §102 and the rejection of claims 11-17 under 35 USC under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Yoda (US 20020131652).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
The phrase “at one of” (claim 2, line 3) is unclear; Examiner infers that the intended meaning is “at least one of”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 & 18-20, insofar as claim 2 is understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sutic (US 20190050682, cited in 10/28/20 Information Disclosure Statement) in view of Yoda (US 20020131652).
With respect to claim 1, Sutic discloses:
Claim 1: A method of training a machine learning model (Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor)) to predict optimal values of weights applied to a plurality of parameters used in an operation of an image signal processor (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images; Sutic paragraph 0016, use of weighting factor parameters), comprising:
operating an image sensor (Sutic paragraph 0024, imaging device) on a sample subject to obtain sample raw data (Sutic paragraphs 0021 & 0024, raw sensor data; Sutic paragraph 0010, processing of captured image);
generating a plurality of different sets of sample values for the plurality of parameters (Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training), wherein each set of sample values includes at least a first sample value indicating a color having a first particular value and a second sample value indicating a characteristic of an image other than the color having a second particular value (see secondary reference below);
emulating the image signal processor (ISP) processing the sample raw data (Sutic paragraphs 0021 & 0024, raw sensor data) according to each of the different sets (Sutic paragraph 0016, comparing a plurality of intermediate results generated using parameters; Sutic paragraph 0025, generation of multiple adaptive parameters during training) to generate a plurality of different sample images (Sutic paragraph 0016, replica (i.e. emulation) computer vision network generating reconstructed output images during iterative (i.e. repeated with variations) process);
evaluating each of the plurality of sample images for a plurality of evaluation items to generate respective sets of sample scores (Sutic paragraph 0015, generate more suitable parameter values; Sutic paragraph 0025, generation of intermediate loss function which is used to adapt parameter values); and
applying the set of sample values and the set of sample scores of each sample image to the machine learning model for training the machine learning model to predict the optimal values (Sutic paragraph 0015, parameters of ISP trained to produce values which generate suitable images; Sutic paragraph 0025, generation of multiple adaptive parameters during training) of the weights applied to the (Sutic paragraph 0016, use of weighting factor parameters). 
With respect to claim 1, Sutic does not expressly disclose that the sample parameter values include at least one value indicating a color value and another value indicating an image characteristic other than color.
Yoda discloses parameter values for image signal processing including a value indicating a color parameter and a value indicating an image characteristic other than color:
…wherein each set of sample values includes at least a first sample value indicating a color having a first particular value (Yoda paragraph 0114, correction parameters for colors and tones) and a second sample value indicating a characteristic of an image other than the color having a second particular value (Yoda paragraph 0114, correction parameters for sharpness, graininess, etc);…
Sutic and Yoda are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Sutic parameter optimization to the color and non-color image parameters described by Yoda.
The suggestion/motivation for doing so would have been to apply the Sutic optimization arrangement to the specific image parameters (including color and non-color ones) described by Yoda.

Applying these teachings as applied to claim 1 above to claims 2-10 & 18-20, insofar as claim 2 is understood:
Claim 2: The method of claim 1 (see above), wherein the characteristic is noise (Yoda paragraph 0114, graininess) or (Note: This is a recitation in the alternative, readable upon either option) resolution, and each set of sample values further includes at one of (Note: This is a recitation in the alternative, readable upon any one option) a blurring value (Yoda paragraph 0114, sharpness (low sharpness corresponding to blurring), a contrast ratio value, and a size value of an image.
Claim 3: The method of claim 1 (see above), wherein the characteristic is noise (Yoda paragraph 0114, graininess) or (Note: This is a recitation in the alternative, readable upon either option) resolution and the plurality of evaluation items include at least one of (Note: This is a recitation in the alternative, readable upon any one option) sharpness (Sutic paragraph 0028, sharpness processing), noise (Sutic paragraph 0028, denoising processing), a dynamic range, shading, and texture loss of an image.
Claim 4: The method of claim 1 (see above), wherein the plurality of sets of the sample values include a first sample set and a second sample set for the plurality of parameters (Sutic paragraph 0016, replica computer vision network processes samples consisting of original images (plural)), and
(Sutic paragraph 0016, replica computer vision network processes original images (plural)).
Claim 5: The method of claim 4 (see above), wherein the sets of sample scores comprise a first sample score set obtained from the first sample image, and a second sample score set obtained from the second sample image (Sutic paragraph 0016, replica computer vision network processes original images (plural); Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training).
Claim 6: The method of claim 1 (see above), the training of the machine learning model comprising:
inputting initial values, for the plurality of parameters, to the machine learning model to obtain evaluation scores for the plurality of evaluation items (Sutic paragraph 0015, initialize parameters); and
adjusting weights, applied to the plurality of parameters, such that the evaluation scores satisfy predetermined reference conditions (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0015, generate more suitable (i.e. satisfying a suitability condition) parameter values, Sutic paragraph 0016, adjustment of weighting factors).
Claim 7: The method of claim 6 (see above), further comprising:
(Sutic paragraph 0010, processing of captured image; Sutic paragraph 0016, feeding original images to network; Sutic paragraph 0024, multiple (i.e. first, second, etc) raw data images), having the plurality of parameters to which the weights are applied (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0016, adjustment of weighting factors), to generate a result image when the image sensor captures a new subject to generate the second raw data (Sutic paragraph 0016, reconstructed image; Sutic paragraph 0024, multiple (i.e. first, second, etc) raw data images).
Claim 8: The method of claim 6 (see above), wherein the machine learning model is implemented as an artificial neural network (Sutic paragraphs 0015 & 0020, neural network).
Claim 9: The method of claim 6 (see above), wherein the weights and the plurality of parameters are connected in a partially connected manner (Sutic paragraph 0015, manipulation of parameter values, increases and decreases being applied to (i.e. connected with) parameter values; the (not further defined) term “partially” encompasses any degree of connection from incidental to complete, Sutic paragraph 0016, adjustment of weighting factors).
Claim 10: The method of claim 1 (see above), wherein the sample subject includes a plurality of different subjects (Sutic paragraph 0010, processing of captured image, images may include objects and be subject to segmentation (i.e. segmented into a plurality of sub-images)).
Claim 18: An electronic device comprising:
(Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor); Sutic paragraphs 0021 & 0024, raw sensor data; Sutic paragraph 0010, processing of captured image), output by an image sensor (Sutic paragraph 0024, imaging device), depending on a plurality of different sets of sample values for a plurality of parameters (Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training) to generate a plurality of different sample images (Sutic paragraph 0016, replica (i.e. emulation) computer vision network generating reconstructed output images during iterative (i.e. repeated with variations) process); and
a parameter optimization module including a machine learning model (Sutic paragraph 0003, deep learning ISP), the machine model trained by receiving the different sets of sample values for the plurality of parameters and a plurality of different sets of sample scores indicating a quality of the plurality of different sample images (Sutic paragraph 0015, parameters of ISP trained to produce values which generate suitable images),
wherein the parameter optimization module is configured to determine weights, respectively applied to the plurality of parameters (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0016, adjustment of weighting factors), using the machine learning model, and
(Sutic paragraphs 0021 & 0024, raw sensor data; Sutic paragraph 0010, processing of captured image) using the weighted parameters (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values for generating computer vision image; Sutic paragraph 0016, iterated (i.e. repeated using modified inputs) processing using weighted factors),
wherein each set of sample values includes at least a first sample value indicating a color having a first particular value (Yoda paragraph 0114, correction parameters for colors and tones) and a second sample value indicating a characteristic of an image other than the color having a second particular value (Yoda paragraph 0114, correction parameters for sharpness, graininess, etc), and;
wherein each sample score includes at least a first sample score for the color (Yoda paragraph 0114, updating of correction parameters for colors and tones, inherently involving at least first and second values) and a second sample score for the characteristic (Yoda paragraph 0114, updating correction parameters for sharpness, graininess, etc, inherently involving at least first and second values).
Claim 19: The electronic device of claim 18 (see above), wherein the image signal processor and the parameter optimization module are mounted on a single integrated circuit chip (Sutic paragraph 0040, system-on-chip CPU).
Claim 20: The electronic device of claim 18 (see above), wherein the image signal processor and the image sensor are mounted on a single integrated circuit chip (Sutic paragraph 0040, system-on-chip CPU).
Claims 11 & 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sutic in view of Yoda as applied to claims 1-10 & 18-20 above, and further in view of Subramanian (US 20190361808, cited in 8/31/21 Office Action).
With respect to claim 11, Sutic in view of Yoda teaches:
Claim 11: A method of predicting optimal values of weights applied to a plurality of parameters used in an operation of an image signal processor (Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor; Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images; Sutic paragraph 0016, use of weighting factor parameters), comprising:
inputting initial values for the plurality of parameters to a machine learning model (Sutic paragraph 0015, initialize parameters) including an input layer having a plurality of input nodes, each input node corresponding to one of (see secondary reference below) the plurality of parameters (Sutic paragraph 0015, processing by layered network and input of a plurality of parameters), and an output layer having a plurality of output nodes, each output node corresponding to one of (see secondary reference below) a plurality of evaluation items extracted from a result image generated by the image signal processor (Sutic paragraph 0016, comparison of one or more generated network results);
(Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values; Sutic paragraph 0025, generation of intermediate loss function which is used to adapt parameter values);
adjusting the weights, applied to the plurality of parameters (Sutic paragraph 0015, manipulation of parameter values), based on the evaluation scores (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values, Sutic paragraph 0016, adjustment of weighting factors); and
determining the optimal values using the adjusted weights (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images),
wherein each set of sample values include a first sample value indicating a color having a first particular value (Yoda paragraph 0114, correction parameters for colors and tones) and a second sample value indicating a characteristic of an image other than the color having a second particular value (Yoda paragraph 0114, correction parameters for sharpness, graininess, etc), and;
wherein each sample score includes at least a first sample score for the color (Yoda paragraph 0114, updating of correction parameters for colors and tones, inherently involving at least first and second values) and a second sample score for the characteristic (Yoda paragraph 0114, updating correction parameters for sharpness, graininess, etc, inherently involving at least first and second values).
“(see secondary reference below)” above (i.e. input nodes each corresponding to a parameter and output nodes each corresponding to an evaluation item).
Subramanian discloses:
…an input layer having a plurality of input nodes, each input node corresponding to one of the plurality of parameters (Subramanian paragraph 0028, input node values each based on one of cache configuration values and memory access parameters), and an output layer having a plurality of output nodes, each output node corresponding to one of a plurality of evaluation items (Subramanian paragraph 0028, output node values each corresponding to at least one cache performance (i.e. evaluation metric) value)…
Sutic in view of Yoda and Subramanian are combinable because they are from the field of image processing and image processor machine learning optimization.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the individual node input and output arrangements of Subramanian to the Sutic network.
The suggestion/motivation for doing so would have been to provide a clearly defined input and output network mapping.
Therefore, it would have been obvious to combine Sutic in view of Yoda with Subramanian to obtain the invention as specified in claim 11.

Claim 13: The method of claim 11 (see above), wherein the evaluation scores are obtained while adjusting the weights, and the adjustment of the weights completes when each of the evaluation scores satisfies predetermined reference conditions (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0015, generate more suitable (i.e. satisfying a suitability condition) parameter values, Sutic paragraph 0016, adjustment of weighting factors).
Claim 14: The method of claim 11 (see above), wherein the evaluation scores are obtained while adjusting the weights a predetermined number of times (Sutic paragraph 0016, adjustment of weights by an iterative procedure with a preset number of iterations).
Claim 15: The method of claim 11 (see above), further comprising: tuning the image signal processor using the optimal values (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images).
Claim 16: The method of claim 11 (see above), wherein at least some of the weights have different values depending on a subject captured by the image sensor (Sutic paragraph 0016, adjustment of weighting factors using loss functions which are derived by steps including comparison of original captured image with reconstructed image).
Claim 17: The method of claim 11, further comprising:
generating a plurality of different sets of sample values for the plurality of parameters (Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training);
emulating the image signal processor (ISP) (Sutic paragraph 0016, replica (i.e. emulation) computer vision network) processing the sample data according to each of the different sets to generate a plurality of different sample images (Sutic paragraph 0016, replica computer vision network processes original images (plural));
evaluating each of the plurality of sample images for a plurality of evaluation items to generate respective sets of sample scores (Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training); and
applying the set of sample values and the set of sample scores of each sample image to the machine learning model for training the machine learning model to predict the optimal values Sutic paragraph 0015, parameters of ISP trained to produce values which generate suitable images; Sutic paragraph 0025, generation of multiple adaptive parameters during training).
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sutic in view of Yoda and Subramanian as applied to claim 11 above, and further in view of Nishimura (US 20190043209, cited in 10/28/20 Information Disclosure Statement).
(see above), including adjustment of weights as recited in claim 11:
Claim 12: The method of claim 11 (see above), wherein at least some of the weights are adjusted by a user of a device in which the image signal processor is mounted (see secondary reference below).
Sutic in view of Yoda and Subramanian does not expressly disclose the elements annotated “(see secondary reference below)” above (i.e. the adjustment of weights by a user of the device).
Nishimura discloses user refinement (i.e. adjustment) of the tuning of image processing parameters (Nishimura paragraph 0076, user tuning of image processing parameters).
Sutic in view of Yoda and Subramanian and Nishimura are combinable because they are from the field of image processing and optimization thereof.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the user adjustment of Nishimura to the image processing arrangement of Sutic in view of Yoda and Subramanian.
The suggestion/motivation for doing so would have been to allow user adjustment of image processing to suit user (Nishimura paragraph 0076).
Therefore, it would have been obvious to combine Sutic in view of Yoda and Subramanian with Nishimura to obtain the invention as specified in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enomoto discloses an additional example of optimizing the processing color and non-color image characteristics.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663